Citation Nr: 0824524	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-16 520A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to reinstatement of service connection for 
diabetes mellitus.

2.  Entitlement to service connection for renal carcinoma 
secondary to diabetes mellitus to the date of severance on 
December 1, 2004.

3.  Entitlement to service connection for left nephrectomy 
secondary to diabetes mellitus to the date of severance on 
December 1, 2004.

4.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus from July 9, 2001, to the date of severance 
on December 1, 2004.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 2002 and 
July 2003 by the Hartford, Connecticut, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In March 2006, 
the veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript 
of that hearing is of record.  The case was remanded for 
additional development in April 2006.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1969 to January 1973 and from June 1973 to February 
1974.

2.	On July 10, 2008,  the Board was notified by the 
Hartford VARO that the appellant died in June 2008.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


